
	
		IB
		Union Calendar No. 51
		112th CONGRESS
		1st Session
		H. R. 1667
		[Report No.
		  112–93]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 2, 2011
			Mrs. Capito (for
			 herself, Mr. Royce,
			 Mr. Canseco,
			 Mr. Huizenga of Michigan,
			 Mr. Neugebauer,
			 Mr. Gary G. Miller of California,
			 Mr. Bachus,
			 Mr. Hensarling,
			 Mrs. Biggert,
			 Mr. Garrett,
			 Mr. Schweikert,
			 Mr. Posey,
			 Mr. Stivers,
			 Mr. Campbell, and
			 Mr. Renacci) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		
			May 27, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To postpone the date for the transfer of
		  functions to the Bureau of Consumer Financial Protection if the Bureau does not
		  yet have a Director in place.
	
	
		1.Short titleThis Act may be cited as the Bureau
			 of Consumer Financial Protection Transfer Clarification Act.
		2.Director required
			 before transferSection 1062
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 adding at the end the following new subsection:
			
				(d)Director
				required before transferNotwithstanding the other provisions of
				this section, the single calendar date for the transfer of functions to the
				Bureau under section 1061 shall be the later of—
					(1)the date that
				would have been designated, but for the application of this subsection;
				and
					(2)the date on which
				the Director of the Bureau is confirmed by the Senate pursuant to section
				1011(b).
					.
		
	
		May 27, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
